Name: Council Decision (CFSP) 2018/2012 of 17 December 2018 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: oil industry;  Africa;  criminal law;  maritime and inland waterway transport;  international affairs;  European construction;  trade policy;  rights and freedoms
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/51 COUNCIL DECISION (CFSP) 2018/2012 of 17 December 2018 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333 (1) concerning restrictive measures in view of the situation in Libya. (2) On 5 November 2018 the United Nations Security Council (UNSC) adopted Resolution 2441 (2018), reaffirming its strong commitment to the sovereignty, independence, territorial integrity and national unity of Libya and determining that the situation in Libya continues to constitute a threat to international peace and security. (3) The UNSC decided that the authorisations provided by and the measures imposed by UNSC Resolution 2146 (2014) are to apply with respect to vessels loading, transporting or discharging petroleum, including crude oil and refined petroleum products, illicitly exported or attempted to be exported from Libya. (4) The UNSC also specified that acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition, may also include but are not limited to planning, directing or committing acts involving sexual and gender-based violence. (5) Further action by the Union is necessary to implement certain measures in this Decision. (6) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/1333 is amended as follows: (1) in Article 6, paragraph 1 is replaced by the following: 1. Member States may, in accordance with paragraphs 5 to 9 of UNSCR 2146 (2014), paragraph 2 of UNSCR 2362 (2017) and paragraph 2 of UNSCR 2441 (2018), inspect on the high seas designated vessels, using all measures commensurate to the specific circumstances, in full compliance with international humanitarian law and international human rights law, as may be applicable, carry out such inspections and direct the vessel to take appropriate actions to return petroleum, including crude oil and refined petroleum products, with the consent of and in coordination with the Government of Libya, to Libya.; (2) in Article 8, paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons designated and subjected to travel restrictions by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015), paragraph 11 of UNSCR 2362 (2017) and paragraph 11 of UNSCR 2441 (2018), as listed in Annex I.; (3) in Article 9, paragraph 1 is replaced by the following: 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities designated and subjected to an asset freeze by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19 and 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015), paragraph 11 of UNSCR 2362 (2017) and paragraph 11 of UNSCR 2441 (2018), as listed in Annex III, shall be frozen. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels 17 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015, p. 34).